DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-13, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sreeram (US 2002/0175403) in view of Houle (US 2004/0188814).
[claim 1] Sreeram discloses solder material (thermal interface material, claims 1 and 3) comprising: a) a solder alloy (solder, claim 1), and b) a thermal conductivity modifying component (thermal conductivity enhancement component, claim 1), wherein the solder material has a bulk thermal conductivity of between about 75 and about 150 W/m-K (claims 1 and 3, also note for example that solder alloy may be Indium with a conductivity of 80 W/m-k [0019] and a conductivity modifying component at 100 W/m-k [0020] thus yielding a bulk thermal conductivity within the claim range), wherein the thermal conductivity modifying component is in the form of a wire (the solder material which comprises both the solder alloy and modifying component, noted as the thermal interface material (TIM) in Sreeram, may be wire or a preform, [0033]).  Sreeram, however, does not express disclose that the thermal conductivity modifying component of the solder thermal interface material may be palladium (Sreeram discloses that silver can be used [0020], see also claim 8).
Houle discloses a thermal interface solder material with base solder material and a active thermal conductivity modifying component of the solder thermal interface material may be silver, pallidum, or a tin/copper alloy in the alternative (see claim 9 and 15).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Sreeram thermal modifying conductivity element from Palladium or a tin/copper alloy since it has been held that simple substitution of one known element (Palladium or a tin/copper alloy) for another (Silver) to obtain predictable results (a thermal interface material as noted both in Sreeram and Houle) is obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With this modification Sreeram discloses:
[claim 2] The solder material according to claim 1, wherein the solder alloy has a thermal conductivity of between about 20 and about 70 W/m-K [0019].
[claim 3] The solder material according to claim 2, wherein the solder alloy has a thermal conductivity of between about 25 and about 60 W/m-K (tin can have a thermal conductivity of around 58 W/m-k at 100 degrees Celsius, see https://neutrium.net/heat-transfer/thermal-conductivity-of-metals-and-alloys/).
[claim 4] The solder material according to claim 1, wherein the solder alloy is selected from the group consisting of high lead alloys, SnAg alloys, SnAgCu alloys, indium and indium alloys, SnPb alloys, and combinations of one or more of the foregoing (solder may be made of Indium, claim 1).
 [claim 7] The solder material according to claim 5, wherein the thermal conductivity modifying component is not bare copper, bare aluminum or gold (palladium may used upon modification).
[claim 8] The solder material according to claim 5, wherein the thermal conductivity enhancement component has a thermal conductivity of at least 100 W/m-K (copper in a tin/copper alloy has a thermal conductivity of over 400 W/m-k https://neutrium.net/heat-transfer/thermal-conductivity-of-metals-and-alloys/).
[claim 9] The solder material according to claim 8, wherein the thermal conductivity enhancement component has a thermal conductivity of at least 200 W/m-K (copper in a tin/copper alloy has a thermal conductivity of over 400 W/m-k https://neutrium.net/heat-transfer/thermal-conductivity-of-metals-and-alloys/).
[claim 10] The solder material according to claim 9, wherein the thermal conductivity enhancement component has a thermal conductivity of at least 300 W/m-K (copper in a tin/copper alloy has a thermal conductivity of over 400 W/m-k https://neutrium.net/heat-transfer/thermal-conductivity-of-metals-and-alloys/).
[claim 11] The solder material according to claim 1, wherein the solder material has a bulk thermal conductivity of between about 80 and about 110 W/m-K (claims 1 and 3, also note for example that solder alloy may be Indium with a conductivity of 80 W/m-k [0019] and a conductivity modifying component at 100 W/m-k [0020] thus yielding a bulk thermal conductivity within the claim range).
[claim 12] The solder material according to claim 1, wherein the solder material is in the form of a solder preform (the solder material which comprises both the solder alloy and modifying component, noted as the thermal interface material (TIM) in Sreeram, may be wire or a preform, [0033]).
[claim 13] The solder material according to claim 1, wherein the lead-free solder material comprises between about 30 wt.% to about 95 wt.% of the solder alloy and about 70 wt.% to about 5 wt.% of the thermal conductivity enhancement component (claim 7).
 [claim 15] A solder joint comprising the solder material of claim 1 [0003][0018].
[claim 16] A solder joint comprising the solder material of claim 5 [0018].
 [claim 18] A method of making a solder joint (thermal interface material joint, [0018][0003]) between a substrate and a component [0018], the method comprising the steps of: a) applying the solder material of claim 1 to a substrate [0018]; b) disposing a component on the solder material [0018]; and c) reflowing the solder material to create the solder joint between the substrate and the component (claim 1, [0029]).

Claim 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sreeram (US 2002/0175403) in view of Houle (US 2004/0188814) and further in view of Deram (US 2011/0096507).
Sreeram discloses the structure of claim 5 and 16 but does not expressly disclose that wire comprises a plurality of closely packed wires in parallel and wherein the solder joint is rectangular with the wire orientated paralledl to a shorter dimension of the rectangular with the wire creating a shorter path for gases to escape.
Deram discloses solder thermal interface material wherein a solder wire comprises a plurality of closely packed wires ([0008] and fig. 10, since the term close is undefined as to how close it must be it must be closer than some arbitrary separation) in parallel and wherein the solder joint is rectangular (fig. 7, 10, [0053]) with the wire orientated parallel to a shorter dimension of the rectangular (fig. 7, 10, [0043][0048) with the wire creating a shorter path for gases to escape (inherent since what constitutes short is undefined, the path must shorter than some arbitrary amount, fig. 7, 10).
It would have been obvious to one of ordinary skill in the art before the time of filing to used Deram’s wire/solder joint configuration in Sreeram’s structure in order to avoid producing stray wires ([0048]-[0050] of Deram).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection does not rely on any prior art configuration applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898